IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20212
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JERAMIE NELSON,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-676-1
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jeramie Nelson appeals his guilty-plea conviction for being

a felon in possession of ammunition, in violation of 18 U.S.C.

§ 922(g)(1).   Nelson contends that the factual basis was

insufficient to support his guilty plea because the interstate

commerce element of 18 U.S.C. § 922(g)(1) cannot constitutionally

be construed to cover ammunition that had simply traveled across

state lines at some point in the past.

     The Government’s allegation that the ammunition was

manufactured in South Dakota and possessed by Nelson in Texas

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20212
                                -2-

provided a sufficient factual basis for the interstate commerce

element of 18 U.S.C. § 922(g)(1).   See United States v.

Daugherty, 264 F.3d 513 (5th Cir. 2001), 2001 WL 984679, **1, 4,

n.12.   As this court recently reaffirmed, “the constitutionality

of [18 U.S.C.] § 922(g)(1) is not open to question.”   See id.

(internal quotation marks and citation omitted).   The judgment of

the district court is AFFIRMED.